DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2022, has been entered.
 
Response to Arguments
	Applicant’s amendments to the claims obviate the cited prior art.  However, the claims encompass administration of AMR101.  As such, double patenting rejections are set forth below.  Additionally, a written description rejection over the use of the phrase “a derivative thereof” is set forth below.
	To obtain a Notice of Allowance: filed a Terminal Disclaimer over the patents and patent applications set forth below in the DP rejection and delete the phrase “a derivative thereof” or limit the derivatives to an ethyl ester form of a claimed fatty acid.

Status of the Claims
	Claims 1 and 3-21 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 18 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claim 1 recites “or a derivative thereof.”
The MPEP § 2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  In the case of chemical entities, Applicant's attention is further directed to Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), which holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plan for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  Although the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus, if the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  While the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad generic. For example, in In re Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office (PTO) Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.I "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter alia, "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention" Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106).  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.  MPEP §2163.  However, if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP §2163.
Level of skill and knowledge in the art: The level of skill in the art is high.
Partial structure:  As to the claimed ‘derivative' of the fatty acids, no specific examples are given that would demonstrate possession of or put the public in possession of the claimed derivatives of the claimed compounds other than ETA-E, ODTA-E, HPA-E, NDPA-E, and AA-E.
Physical and/or chemical properties/Functional characteristics:  The compounds of claims 43 and 44, including the elected species and “derivatives thereof,” are compounds which are allegedly useful for treating a biliary disorder by stimulating bile flow.  With regard to derivatives, Applicant has not set forth compounds or substituents in the specification which Applicant considers derivatives thereof.  Although the art recognizes the above definitions the terms are not explicitly defined by the specification in such a way as to demonstrate that the inventor had possession of the claimed ‘derivatives' of the elected compound species.
Predictability of the Art:  It is generally accepted in the art that formation of a particular ‘derivatives' for a given compound or series of compounds is unpredictable.  As stated by Dorwald (Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface): “Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.  Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.  
Method of making the claimed invention: Although the Specification provides a method for making the elected species, no method for making the derivatives encompassed by the claims has been disclosed.  Only a limited number of compounds are shown to be synthesized by the instant Specification.
Summary: In the instant case, Applicant has not disclosed the structure, formula, chemical name, or physical properties of the numerous potential derivatives of compounds of Formula (I).  Although some functional characteristics are disclosed or would be known to a person of ordinary skill in the art, in the absence of a disclosed structure, there can be no correlation between the function and structure of the claimed ‘derivatives' in the instant application. 
However, the MPEP states that written description for a genus (for example, the claimed ‘prodrugs,’ ‘analogs’ or ‘derivatives' of the elected compound species) can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claim(s) are broad and generic with respect to all possible compounds encompassed by the claims:  the possible structural variations are limitless to any ‘derivatives' of the claimed fatty acids.    In the instant case, however, the Specification does not disclose a sufficient variety of species to reflect this variance in the genus.  While having written description of the elected compound and compounds identified in the Specification tables and/or examples, the Specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims such as, for example, ‘derivatives' of the claimed fatty acids.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
To overcome this rejection, Applicant can merely remove the phrase “a derivative thereof” from the claims or limit the derivative to a form that is claimed in, e.g., claim 20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/097,555. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘555 application are directed to reducing a number or size of arterial plaques, rather than reducing risk of the same.  However, a subject with high triglycerides levels can have arterial plaques and also be a risk of plaque development.  Thus, the subject populations of this application and the ‘555 application including a substantial overlap in subject population.  For example, a subject with high triglycerides or atherosclerosis secondary to high triglycerides is at risk of arterial plaque development and would have such risk reduced by the claimed steps.
Claims 1 and 3-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/675,596.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘759 application are directed towards “preventing stroke or myocardial infarction” by administering the claimed agent to a subject with a triglyceride level of at least 150 mg/dl.  This would include those with a level of 200 to 500 mg/dl as claimed.  Such administration claims would appear to have an effect of preventing stroke or MI in a subject.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,410,086. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘086 patent are inclusive of the composition AMR101, which is referred to in Table 7 of the instant Specification and is referred to in the ‘086 patent as having the claimed components including EPA-E, NDPA-E, ODTA-E, AA-E, and ETA-E.  As such, a POSA would immediately envisage a composition comprising the claimed EPA-E to include AMR101. See col. 14, lines 42-49.
Claims 1 and 3-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,563,608. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘086 patent are inclusive of the composition AMR101, which is referred to in Table 7 of the instant Specification and is referred to in the ‘608 patent as having the claimed components including EPA-E, NDPA-E, ODTA-E, AA-E, and ETA-E.  As such, a POSA would immediately envisage a composition comprising the claimed EPA-E to include AMR101. See col. 4, lines 63- col. 5, line 2.
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628